UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4810



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE EDWARD SPINKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-426)


Submitted:   May 31, 2006                  Decided:   June 14, 2006


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Wayne Edward Spinks was convicted by a jury on two counts

each of possession with intent to distribute controlled substances,

in violation of 21 U.S.C. § 841(a)(1) (2000); possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(2000);   and   possession    of   a    firearm      in   connection    with   drug

trafficking,    in   violation     of      18   U.S.C.    §   924(c)(1)     (2000).

Pursuant to 18 U.S.C. § 924(e)(1) (2000), Spinks was sentenced as

an armed career criminal.      After calculating each of his offenses,

the   presentence    report   set      a    range    of   595    to   653   months’

imprisonment    under   the   advisory          sentencing    guidelines.       The

district court sentenced Spinks to the shortest term possible under

the applicable statutes, 540 months’ imprisonment, determining this

sentence to be reasonable given Spinks’ age.                  Spinks now appeals

his convictions and sentence.

           Spinks contends the district court erred in denying his

Fed. R. Crim. P. 29 motion for a judgment of acquittal on all

counts but the fifth, to which he admitted his guilt at trial.                   We

review the district court’s decision to deny a Rule 29 motion de

novo.   United States v. Lentz, 383 F.3d 191, 199 (4th Cir. 2004),

cert. denied, 125 S. Ct. 1828 (2005).               Where, as here, the motion

was based on insufficient evidence, “[t]he verdict of a jury must

be sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                    Glasser v. United


                                       - 2 -
States, 315 U.S. 60, 80 (1942).               We have “defined ‘substantial

evidence,’ in the context of a criminal action, as that evidence

which ‘a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a

reasonable doubt.’”          United States v. Newsome, 322 F.3d 328, 333

(4th Cir. 2003) (quoting United States v. Burgos, 94 F.3d 849,

862-63 (4th Cir. 1996) (en banc)).

           With these principles in mind, we find a reasonable

factfinder would find the evidence sufficient to support Spinks’

convictions.      For his part, Spinks characterizes the officers who

testified at trial as unreliable and urges a finding that his

testimony was credible.         However, in evaluating the sufficiency of

the   evidence,    we   do    not   “weigh     the   evidence   or   review   the

credibility of the witnesses.”           United States v. Wilson, 118 F.3d

228, 234 (4th Cir. 1997).           Where the evidence supports differing

reasonable interpretations, the jury decides which interpretation

to believe.      Id..   In this case, the jury found the testimony of

the   officers    to    be    credible   and    Spinks’   testimony    to     lack

credibility.      Viewing the evidence in the light most favorable to

the Government, we find the district court did not err in denying

Spinks’ Rule 29 motion.

           Spinks also contends his sentence as an armed career

criminal violates the Sixth Amendment.               However, he acknowledges

this argument is foreclosed by United States v. Thompson, 421 F.3d


                                      - 3 -
278 (4th Cir. 2005), cert. denied, 126 S. Ct. 1463 (2006) (holding

that the use of prior offenses to invoke the statutory armed career

criminal enhancement under 18 U.S.C.A. § 924(e) (West 2000 & Supp.

2005)   is   permissible      without   indictment   presentment    or    jury

submission so long as no facts extraneous to the facts necessary to

support the enhancement need be decided to invoke the enhancement).

             Accordingly, we affirm Spinks’ convictions and sentence.

We   dispense   with   oral    argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -